PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/680,391
Filing Date: 7 Apr 2015
Appellant(s): McEntee et al.



__________________
Richard L. Cruz (Reg. No. 52,783)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/6/2021 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
112
Appellant asserts that the very purpose for reciting that data variables differ from user-assigned electronic signature was to overcome Examiner’s unwavering (sic) insistence that somehow data variables is equivalent to signature.
In response, Examiner notes that regardless of whether Appellant disagrees with the Examiner or not, any amendment to the claims must have basis in the original disclosure, or, sufficiently convey to an ordinary artisan how to practice the invention.  Merely asserting that some unspecified variables in an unspecified electronic file are ‘different’ from the electronic signature does not place an invention in the hands of the public.  
The original Specification Para [0049] states that the clearing house may respond with an electronic message that includes a set of variables that may be sent to the clearing house and that these data variables may persist embedded within the electronic loan file and note.  Nowhere does the Specification (or Figures) describe or define any of the so-called variables.
While the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology, here it is difficult to see how an ordinary artisan 
Examiner notes that a person of ordinary skills in the art (PHOSITA) may construe the term variable, as recited in the claims, to refer to any information pertaining to mortgage closing that varies from one transaction to another.  Virtually any alphanumeric group of characters in an electronic mortgage file, which is not the e-signature, may be considered to be ‘different’ from the signature.  For example, if the file in question is the mortgage note then the embedded data variables could reasonably refer to closing date, borrower name, property address, type of loan, interest rate, lender name, etc.  However, neither the Specification nor the Appeal Brief sheds any light on what the variables refer to.
Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare with Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).  
The hallmark of written description is disclosure.  But here Appellant’s disclosure is too broad and vague to be able to offer meaningful guidance to a person of ordinary skills in the art to practice the invention.  By failing to identify which data variable is 
For the above reasons, Examiner maintains the 112 rejection.
101
Appellant asserts that the pending claims do not fall into any of the enumerated grouping and do not recite certain methods of organizing human activity 
Examiner disagrees.  Appellant fails to advance any substantive arguments as to why claims directed to initiating an asset transaction (mortgage closing) after validating electronic signature on compliance documents – does not constitute Certain Methods of Organizing Human Activity.  Examiner notes that validating documents prior to an asset transaction constitutes Commercial or Legal Interactions.  If the compliance validation is unsuccessful, due to fraudulent signature or other irregularities, then the asset transaction may be voided or canceled.  See Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, (Fed. Cir. 2020) (“Verifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection.”).  Hence, to suggest – that the claims do not recite certain methods of organizing human activity – is not persuasive.  Examiner further points out that the steps of extracting, analyzing, comparing and validating data elements require observation, evaluation, judgment which also places the claims under the Mental Process grouping.

Examiner disagrees.  As noted in Pages 28-29 of the Final Rejection, the claim requires the functional results of “translating,” “transforming,” “converting,” “extracting,” “embedding,” “initiating,” but does not sufficiently describe how to achieve these results in a non-abstract way.  Since the individual limitations are described at high levels of functional abstractions, a series of abstract ideas fail to inject life into the claim limitations as a whole.  See RecogniCorp, LLC v. Nintendo Co., (Fed. Cir. 2017) (“Adding one abstract idea … to another abstract idea … does not render the claim non-abstract.”); FairWarning, (patent-ineligible claims were directed to a combination of abstract ideas).
The steps as claimed are not focused on improving technology but rather are focused on providing information to mortgage professionals to validate that necessary documentation for mortgage closing are in compliance.  Cf. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Appellant asserts that any artisan will understand that evaluating a meta-data package is much faster and more efficient that having to analyze the files to which the data package pertains.

Appellant asserts that the claims do not recite any mental processes because they cannot be performed in the mind as in SiRF Technology.
Examiner disagrees.  As explained in the Final Rejection, a person can receive a paper folder containing documents related to asset (e.g., mortgage closing documents) along with a folder header; visually analyze the documents in the folder to determine if they are in compliance with eligibility requirements; translate or convert, by hand, the documents into a uniform format; visually compare document elements to verify compliance data requirements; orally or visually indicate confirmation; physically sign and date the documents by hand or by a document seal; and then initiate a mortgage transaction upon receiving confirmation from validators.
In SiRF Technologies, the Federal Circuit determined that the claimed GPS receiver was a machine that was integral to each of the claims at issue.  In SiRF, the goal of the claims was to determine the position of the GPS receiver.  In other words, the claims of the patents at issue were determined patent eligible not simply because they required a GPS receiver, but because they were directed to improved techniques for computing the position of the GPS receiver.  No such technological improvement is evident in the claimed invention.  Unlike the situation in SiRF, Appellant does not identify any improvement to GPS technology or any other computer technology.  Instead, Appellant’s claims merely invoke the use of a generic computer components for 
Appellant asserts that there is no human equivalent for extracting data from a set of data whose data formats have been converted to a uniform data format.
Examiner disagrees because Appellant has failed to explain why it would not be possible for a person to visually obtain information from disparate formats such as Word, PDF, TXT, and so on.  Examiner further notes that the Specification does not specify any particular data format from files have to be converted to common format.  Therefore, to assert that such operations exist solely in the realm of computer technology – is completely unpersuasive.
Appellant asserts (Pages 17-20 of the Appeal Brief) that the Specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as an improvement and that the claims reflect the disclosed improvement.
Examiner disagrees.  As set forth in Step 2A Prong Two and Pages 27-29 of the Final Rejection, to the extent the claimed invention purports to provide an improvement, that improvement does not concern an improvement to computer capabilities but instead relates to achieving the aim of normalizing and validating documents for an asset transaction (mortgage closing) – a process which can be carried out mentally and one in which a computer is merely used as a tool in its ordinary capacity.  Although, the claimed steps may improve an existing business process by employing electronic documentation, they do not achieve an improved technological result.

Reciting an abstract idea in conjunction with a computer “in purely functional terms” does not integrate the abstract idea into a practical application. (In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016); see also Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253 (Fed. Cir. 2016), Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016).)
The functional limitations of “analyzing”, “normalizing”, “extracting”, “embedding”, “comparing”, “activating”, and “transmitting” in the claim “do not purport to improve the functioning of the computer itself,” do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not recite additional limitations to integrate the abstract idea into a practical application.  See MPEP § 2106.04(d).
Appellant asserts that the pending claims are analogous to Claim 1 of Example 42 of the USPTO Subject Matter Eligibility Examples.

In response to Examiner citing Para [0022] of Appellant’s original Specification as evidentiary requirement under Step 2B Berkheimer analysis, Appellant asserts (Page 25 of the Appeal Brief) that this paragraph in no way constitutes an express statement in the Specification that demonstrates the WURC nature of the additional elements.
Examiner finds this blanket denial by the Appellant as unpersuasive because it fails to address the issue on its merits.  Evidence of additional elements being WURC can be provided from the Specification.  “The written description is particularly useful in determining what is well-known or conventional.” Intellectual Ventures I LLC v. Symantec, 838 F.3d 1307, 1317, (Fed. Cir. 2016); see also TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614 (Fed. Cir. 2016) (Specification described additional elements as “either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.”).

There is nothing in the Specification to indicate that the operations recited in claim 1 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, analyzing, normalizing, comparing, transmitting, embedding, etc.  Each of the above functions are expressed in terms of results desired by any and all possible means and so present no more than conceptual advice.  All purported inventive aspects reside in how the data is received, extracted, normalized, transformed, compared, validated, etc. and not in how the processing technologically achieves those results.  For example, a mortgage documents may be easily converted from to PDF format by using standard off-the-shelf word processing software packages on generic computers.  This is WURC.
Appellant has not shown that programming a general-purpose computer to perform the recited functions of claim 1 would require any unconventional hardware or software techniques.  Appellant offers no explanation as to how the computer device disclosed in Para [0022] transcends well understood, routine, conventional general purpose computers.  There is no indication in the Specification that Appellant has achieved an advancement or improvement in computer technology.  

For the above reasons, Appellant’s assertion – that the Final Action has failed to provide facts or evidence in support of WURC activities recited in the claims – is completely unpersuasive.
103
Appellant alleges that the Examiner appears to use impermissible hindsight to shoehorn the disclosure of the present claims in Trimble.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
A person of ordinary skill in the art (PHOSITA) is a mortgage professional, an attorney, a bank loan officer, a real estate professional, to name a few.  Before a mortgage closing transaction it is the duty of the PHOSITA to review closing documents to ensure they are all in order for the transaction to close.  This may include verifying whether the documents have the necessary borrower information, property address, interest rate, lender name, transaction date, and proper signature.  Each of these pieces of information is different from one another. 
Trimble describes electronic document for mortgage transactions.  An electronic mortgage document, as disclosed in Trimble, is divided into Header, Data, View and Signature sections (Fig. 1).  The Header contains Audit Trail.  The Data Section contains information relating to loan amount, loan type, loan term, lender name, borrower name, and property address (Col. 8 lines 1-10).  The View section contains information on how to display the data.  Finally, the Signature section ensure the integrity and authenticity of the electronic mortgage document.  
Therefore, it would have been obvious to a PHOSITA that an electronic (or even paper) mortgage document contains embedded (or printed) variables such as borrower name, loan type, interest rate, that are different from signature.
For the above reasons, Appellant’s assertions are unfounded.
Appellant vehemently disagrees with Examiner’s rejection of the limitation “generating and embedding data variables into the electronic asset file and the electronic note and updating the meta-data package to reflect compliance with the 
Examiner disagrees.
Examiner thinks that the Appellant doth protest too much not least due to the fact that Appellant’s original Specification provides scant evidence as to what is referred by the phrase “data variable.”  As noted by the Examiner in the Final Rejection, the Specification utters the word “variables” but does not name them or define them or assign them any values.  The only mention of the word “variables” occurs in Para [0049] which does not provide a single example of a variable in the context of the invention.  Rather, Para [0049] merely states that the clearing house may respond with an electronic message that includes a set of variables that may be sent to the loan origination system and/or a data warehouse.  However, the Specification (or Drawings) sheds no light whatsoever on what it considers as variables in contrast with electronic signature.  
Appellant asserts that any skilled artisan will understand that electronic signature and audit trail are completely different concepts than data variables.
Examiner disagrees.

Therefore, based on the reasonable interpretation made by the Examiner that data variables in the claims refer to mortgage related data such as borrower name, interest rate, etc., Trimble discloses and teaches the limitation of data variables being different from user signature.  Appellant has presented no convincing argument to rebut Examiner’s interpretation.
For the above reasons, Appellant’s assertions are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693     

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.